Citation Nr: 1315251	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  11-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with secondary arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1953 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs, which denied entitlement to an increased rating.

In October 2012, the Board remanded the issue on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The requested actions having been taken, the claim is returned to the Board for further appellate review.

Also in the October 2012 remand, the Board noted that the issues of service connection for tinnitus and for a disability manifested as pain and numbness of the lower extremities, to include as secondary to pes planus, had been raised by the Veteran in May 2012 and August 2012 correspondence, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Review of the claims file, to include the records maintained electronically as part of the Virtual VA system, do not indicate that any action has yet been taken on those claims.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Bilateral pes planus is manifested by marked pronation of the right foot, accentuated pain bilaterally with use, swelling, and inward bowing of the right Achilles tendon.

2.  There is no extreme tenderness of the plantar surfaces, accentuated pain with manipulation, callosities, or spasm of the Achilles tendon.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral pes planus with secondary arthritic changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter from the RO dated in December 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran of the information and evidence that would substantiate his claim and explained the allocation of responsibilities between himself and VA.  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; the Veteran was asked to submit a copy of a doctor's statement he referred to in May 2011, but he has not responded to that request.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in January 2011 and March 2013; the examiners made all required clinical findings and discussed the functional impact of the bilateral foot disability on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Pes planus is rated under Diagnostic Code 5276, which provides in pertinent part that the current 30 percent evaluation is assigned for severe disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.  A higher, 50 percent evaluation is available for pronounced bilateral flatfoot, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and a lack of improvement with use of orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.

Additionally, in light of the inclusion of secondary arthritic changes in the service-connected disability, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

VA treatment records through January 2013 note complaints related to flat feet.  The Veteran did complain of bilateral numbness of the lower legs beginning in August 2011, from mid-calf down to the feet, which may be related to degenerative disc disease of the lumbar spine.  See August 2011 CT scan report.  He stated the problems had been present for about a year.  Other doctors commented on circulatory problems in the lower extremities.  It is noted that service connection for a disability manifested by pain and numbness of the lower extremities, to include as secondary to pes planus, has been referred to the RO for adjudication.  

At the January 2011 VA examination, the Veteran reported longstanding pain and numbness of the feet, which he attributed to pes planus.  The pain and numbness was especially noticeable when standing.  He had orthotic inserts, but did not use them, as they were uncomfortable.  The Veteran used a standard walker or a cane for ambulation; other than mobility, his daily activities were not affected.  On physical examination, pes planus was evident.  There were no corns or calluses, nor were the plantar arches tender.  Weight bearing was pronated bilaterally, but there was no focal tenderness with palpation.  Mild instability was noted with standing and walking.  The examiner also noted that the Veteran had undergone a coronary artery bypass graft in 2000; granulated donor sites were present in both lower extremities, and pitting edema was observed.  X-ray results indicated that the Veteran had fairly severe pes planus and surgical clips in the medial soft tissues at both ankles, suggestive of vascular surgery.  Decreased bilateral dorsalis pedis pulses were registered.  Although the examiner noted the claims file had not been provided, the Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.

An updated VA examination was obtained in March 2013, following competent reports from the Veteran of worsening of his bilateral foot disability.  The Veteran reported that recently he began experiencing numbness in his feet with standing and walking for any length of time.  The symptoms were worsening, and now extended up to the knees.  Physical examination showed bilateral pain of the feet, which was accentuated with use.  There was no pain on manipulation, however, and no "extreme tenderness" of the plantar surfaces was noted.  Both feet showed signs of swelling with use, but there were no characteristic callosities.  Orthotics did not relieve symptoms.  Both arches were decreased, and there was marked pronation of the right foot; no deformity of the left was noted.  Weight bearing was medial to or over the great toe bilaterally.  The right foot demonstrated inward bowing of the Achilles tendon, but there was no spasm or marked displacement of the tendon on either foot.  X-rays did not show any degenerative arthritis.  The examiner specified that there were no other signs, symptoms, or manifestations of pes planus present.  The Veteran used a cane for ambulation.  The examination report is adequate as it was based on a review of the claims folder, as a physical examination was performed and as sufficient information was provided such that the Board can render an informed determination.  

The overall disability picture presented with regard to pes planus most closely reflects the criteria for the currently assigned 30 percent evaluation.  The 2013 examiner noted that the disorder is not improved by orthotics and that the Veteran does have "marked pronation" but that manifestation is limited to the right foot.  There is no extreme tenderness or marked displacement and spasm of the Achilles tendon.  The feet are clearly painful, particularly with use, and swell, causing functional impairment sufficient to warrant continued assignment of a 30 percent evaluation.  However, the bilateral foot disability does not more nearly approximate the criteria for a 50 percent evaluation.  In this regard, neither examiner described the disability as pronounced.  Moreover, the January 2011 X-ray report indicated that the bilateral pes planus is fairly severe which supports the current evaluation.   

As the Veteran's disability includes arthritic changes, although such were not noted in X-ray reports during the pendency of the appeal, the Board has considered whether a separate evaluation is warranted.  Diagnostic Code 5003 provides that degenerative arthritis based on X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Here, the Board finds that the 30 percent criteria pursuant to Diagnostic Code 5276 contemplate painful limitation of motion as the criteria contemplate accentuated pain on use.  The Veteran has reported that he experiences pain and instability on standing and walking and he is therefore limited in his ability to ambulate.  The functional impairment resulting from pain on use is contemplated by the 30 percent criteria set forth in Diagnostic Code 5276 and to assign a separate rating under Diagnostic Codes 5003 or 5284 would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has also considered whether the feet should instead be evaluated under Diagnostic Code 5284, however, as discussed above, the criteria set forth in Diagnostic Code 5276 contemplate the manifestations of the disability.  

The Veteran's reports of symptoms to include with respect to functional impairment on use have been considered and are found to be competent, credible and probative and fully support the currently assigned evaluation.  The evidence as a whole, however, does not show that the criteria for a higher rating are approximated.  
 
Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id. If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria under Code 5276 are fully adequate.  They encompass the Veteran's complaints of pain, to include on use, and physical deformity, and the functional impact those symptoms cause.  They allow a higher level of disability for more severe manifestations of pes planus, which are simply not present here.  As the criteria are adequate, no further discussion of an extraschedular evaluation is warranted.

The Board again stresses that the Veteran's complaints of lower extremity numbness have been referred to the RO for consideration as a separate claim.  

In sum, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for bilateral pes planus with secondary arthritic changes is not warranted.


ORDER

An evaluation in excess of 30 percent for bilateral pes planus with secondary arthritic changes is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


